Citation Nr: 0510001	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-33 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for multiple basal cell 
carcinomas of the skin.

2.  Entitlement to service connection for leiomyosarcoma of 
the knee.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to October 1969 and prior service in the U.S. Naval Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection claims for basal 
cell carcinoma and leiomyosarcoma.  In January 2004, the 
veteran testified at a RO hearing.


FINDINGS OF FACT

1.  There is no evidence that basal cell carcinoma of the 
skin was diagnosed in service, or for many years thereafter.

2.  There is no evidence that leiomyosarcoma of the knee was 
diagnosed in service, or for many years thereafter. 

3.  There is no evidence of in-service exposure to ionizing 
radiation.


CONCLUSION OF LAW

1.  Multiple basal cell carcinomas of the skin were not 
incurred in or aggravated by service, nor may its incurrence 
or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112, 
5103A, 5107, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.111 (2004).

2.  Leiomyosarcoma of the knee was not incurred in or 
aggravated by service, nor may its incurrence or aggravation 
be presumed.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107, (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.111 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the veteran of the information and evidence necessary to 
substantiate the claims and the respective responsibilities 
of each party for obtaining and submitting evidence.  This 
was accomplished by way of VA letters dated in December 2001 
and March 2002, which are prior to the November 2002 rating 
decision.  The RO notified the veteran again in July 2002 and 
September 2004.

The RO notified the veteran of the responsibilities of VA and 
the veteran in developing the record.  Specifically, in the 
December 2001 VA letter, the RO  requested information on his 
claimed radiation and DDT exposure, family history of 
leukemia or cancer, and any history of smoking.  The RO 
notified the veteran of his responsibility to respond in a 
timely manner to VA's requests for specific information, and 
to provide a properly executed release so that VA could 
request the records for him.  The RO also notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  The RO requested 
the veteran to advise VA if there was any other information 
or evidence he considered relevant to his claims for service 
connection for basal cell carcinoma and leiomyosarcoma, so 
that VA could help by getting that evidence.  

In the July 2002 VA letter, the RO notified the veteran that 
VA had not received a meaningful reply regarding the 
veteran's service medical records, and due to the length of 
time, was going to assume that these records were either 
lost, misplaced, or otherwise unavailable.  The RO requested 
that the veteran notify VA of any other information showing 
treatment for the claimed disabilities while in service, such 
as statements from physicians or persons with personal 
knowledge, regarding in-service treatment.

The RO notified the veteran why he was not entitled to 
service connection for basal cell carcinoma and 
leiomyosarcoma in the November 2002 rating decision, the 
October 2003 statement of the case, and the June 2004 
supplemental statement of the case.  The RO notified the 
veteran of the laws and regulations pertaining to service 
connection based on radiation exposure and provided a 
detailed explanation why service connection was not warranted 
for basal cell carcinoma and leiomyosarcoma under the 
applicable laws and regulations based on the evidence 
provided.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Thus, the Board concludes that the duty to notify the veteran 
has been satisfied under 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

The evidence of record includes the DD-214 Form, Naval 
Reserves and active service personnel records, and private 
medical records dated from January 1992 to November 2002.  
The service medical records are not available.  The Board 
recognizes that it has a heightened obligation to assist the 
veteran in the development of his case, and to explain 
findings and conclusions, as well as carefully consider the 
benefit of the doubt rule when records in the possession of 
the government are presumed to have been lost or destroyed.  
See O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).

In December 2001, VA requested information regarding the 
veteran's claimed exposure to DDT.  A response was received 
in January 2002 that the information requested was not a 
matter of record.  VA also received a negative response from 
the National Personnel Records Center (NPRC) in March 2002 
that it had done an extensive and thorough search of its 
records, but had been unable to locate the veteran's service 
medical records or any records pertaining to exposure to 
radiation.  The NPRC concluded that the records either do not 
exist or are not located at NPRC; but either way, stated that 
further efforts to locate them would be futile.

In March 2002, the RO submitted a request to the Defense 
Threat Reduction Agency, which was forwarded to the Naval 
Dosimetry Center, to verify any radiation risk activity.  The 
RO received an April 2002 response that the veteran had been 
exposed radiation dose (REM) from December 1, 1968 to 
December 31, 1968.  In January 2004, the RO sent another 
request to the Naval Dosimetry Center to verify any 
participation in radiation risk activities, specifying that 
the veteran had indicated occupational radiation exposure 
prior to December 1, 1968 at Sandia Air Force Base located in 
New Mexico.  The RO received a response in February 2004 that 
a query of its registry revealed no additional radiation 
exposure history other than what was already reported in 
April 2002.  The Naval Dosimetry Center also indicated that 
the data showed that the veteran was monitored for 
occupational exposure to ionizing radiation from December 1, 
1968 to December 31, 1968, but the results of that monitoring 
indicated that any exposure he received was indistinguishable 
from natural background radiation.  The Naval Dosimetry 
Center advised VA to check with the NPRC, Brooks Air Force 
Base, and Sandia National Laboratories for any information 
regarding exposure at Sandia Air Force Base.

In April 2004, the RO received a negative response from 
Brooks Air Force Base regarding a radiation exposure history 
request.  The Chief of the U.S. Air Force Center for 
Radiation Dosimetry stated that a query of the Master 
Radiation Exposure Registry and other available USAF records 
of occupational radiation exposure revealed no records 
pertaining to the veteran.  In May 2004, a response from 
Sandia National Laboratories showed no internal dose records 
for the veteran and that no personnel radiation dosimeters 
were worn by the veteran at their facility.

The Board finds that, based on the RO's efforts and the 
responses from the NPRC, Naval Dosimetry Center, U.S. Air 
Force Center for Radiation Dosimetry, and Sandia National 
Laboratories, it is reasonably certain that the veteran's 
service medical records and any records pertaining to 
radiation and DDT exposure are either unavailable or do not 
exist, and that further efforts to obtain those records would 
be futile.  38 U.S.C.A. § 5103A(b)(3)); see also Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

While the veteran has current diagnoses of basal cell 
carcinoma and leiomyosarcoma, as discussed below, there is no 
evidence that the conditions were incurred in or aggravated 
by service.  Under these circumstances, the VCAA's duty to 
assist doctrine does not require that the veteran be afforded 
medical examination.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (VA was not required to provide the veteran 
with a medical examination absent a showing by veteran of a 
causal connection between the disability and service).  In 
this regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In September 2001, the veteran filed claims of service 
connection for basal cell carcinoma and leiomyosarcoma, based 
on radiation exposure in service.  Specifically, he stated 
that while stationed nearly three years at Skiffes Creek 
Annex, Yorktown Naval Weapons Station in Virginia, he 
participated in numerous nuclear training activities.  He 
noted that as a Special Weapons Officer he was trained to 
perform technical retrofits on the nuclear weapons in 
Yorktown, and also at Sandia Air Force Base in New Mexico.  
He stated that his responsibility was to move the nuclear 
weapons to and from ships, planes, and bases.  As an 
Assistant Disaster Control Officer at the Sandia Base, he 
stated that he received special training with live plutonium 
for some of the potential problems in a nuclear weapons 
accident.  He also noted that a few of the training courses 
he took included Nuclear Emergency Team Exercise in May 1969; 
Nuclear Emergency Weapons Officer Course in May 1968; and 
Navy Nuclear Weapons Officer Course from August 1967 to 
October 1967.  The veteran stated that there is no way of 
knowing how much exposure he had during these three years of 
active duty, but he believes that these various activities 
have contributed to his cancerous sarcoma tumor that was 
surgically removed from his left leg in January 1996, and his 
ongoing battle with skin cancer.  He noted that in addition 
to the above, he was subjected to constant DDT spraying in 
and around his Navy housing while on active duty at the 
Yorktown Naval Weapons Station, and that this too may have 
contributed to his past and current symptoms.  

In response to VA's requests for information relating to his 
exposure, the veteran stated in December 2001 that he was not 
directly involved with and did not witness any nuclear 
testing, but that as a Handling Officer, he had active 
training with plutonium and other active source materials, 
and handled various weapons for performance retrofits on 
warheads.  He stated that he constantly was handling and 
transporting nuclear weapons and was in and out of mass 
storage areas without any monitoring devices.  He noted that 
he did not wear a dosimeter badge and that his only 
protective clothing consisted of a white disposable paper 
clothing worn during some of the Sandia Base training 
courses.  He stated that before and after service, he was not 
exposed to radiation or carcinogens, never smoked, had no 
more than normal sun exposure, and used ample sunscreen 
protection.  He noted that his father has minor basal cell 
skin cancer.

In April 2003, the veteran submitted a letter from his wife, 
who stated that while stationed at Skiffes Creek Annex, 
Yorktown Naval Weapons Station in Virginia, the veteran 
oversaw the receiving, refitting and movement of nuclear 
weapons that had been upgraded to make them more powerful.  
She stated that since the United States was in a nuclear arms 
race at that time, the Annex was required to refit an 
enormous number of nuclear weapons as quickly as possible, 
and she believes that the number of weapons and the lack of 
time-consuming precautions exposed the veteran to unsafe 
amounts of radiation.  She noted that to her knowledge, he 
was not issued protective clothing (except for a lab coat) or 
a dosimeter.  She stated that in addition, he was sent for 
nuclear training in nuclear emergencies and special handling 
to Sandia AFB in Albuquerque, NM, and that among other 
functions, the base was a storage facility for nuclear bombs 
and a training facility.  She stated that part of the 
training consisted of locating high levels of radioactivity 
with a Geiger Counter, and that the veteran was exposed to 
these levels daily for a month of his training and during 
subsequent weeklong training sessions.  She noted that it has 
been reported that high levels of radiation and repeated 
exposure can cause certain types of cancer many years after 
exposure, and that from a lay person's point of view, it 
seems likely that the numerous and continually appearing skin 
cancers, as well as the sarcoma in the soft tissue of his leg 
are a result of this kind of exposure.

In sum, the veteran (and his wife) contends that his basal 
cell carcinoma and leiomyosarcoma are direct results of 
exposure to radiation and DDT in service, entitling him to 
disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including malignant tumors, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

VA regulations also provide service connection for specific 
diseases for radiation-exposed veterans as a result of onsite 
participation in a radiation-risk activity.  38 C.F.R. § 
3.309(d).  "Radiation-risk activity" is defined to mean: 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima 
or Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; 
internment as a prisoner of war in Japan that resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of veterans who were in the occupation forces of 
Hiroshima or Nagasaki during the period August 6, 1945, to 
July 1, 1946; or certain service on the grounds of gaseous 
diffusion plants located in Paducah, Kentucky, Portsmouth, 
Ohio, and Oak Ridge, Tennessee; or, in certain circumstances, 
service on Amchitka Island, Alaska.  See 38 C.F.R. § 
3.309(d)(3)(ii).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 38 
C.F.R. § 3.309, and it is contended the disease is a result 
of exposure to ionizing radiation in service, an assessment 
will be made as to the size and nature of the radiation dose 
or doses. 38 C.F.R. § 3.311(a)(1).  When dose estimates 
provided are reported as a range of doses to which a veteran 
may have been exposed, exposure at the highest level of the 
dose range reported will be presumed. 38 C.F.R. § 
3.311(a)(2).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Initially, the Board notes that the veteran has current 
diagnoses of multiple basal cell carcinoma of the skin and 
leiomyosarcoma of the left knee.  Private treatment records 
from January 1992 to September 2001 show continuing treatment 
of multiple basal cell carcinoma of the skin, including 
excisions of various cysts.  In January 1996, it was reported 
that the veteran had leiomyosarcoma of the left knee and had 
an operation to have the tumor removed.  A February 1996 
private medical report shows radiation treatment was 
discussed and it was noted that if the tumor is recurrent, 
amputation would be considered.  A May 1996 private medical 
statement shows continuous radiation treatment for the knee 
from March 1996 to April 1996, when the veteran stopped 
treatment against medical advise.

There is, however, no evidence of in-service incurrence of 
multiple basal cell carcinoma of the skin and leiomyosarcoma 
of the left knee.  

First, the evidence does not show entitlement to service 
connection on a presumptive basis.  The veteran stated in 
December 2001 that he was not involved in any nuclear testing 
in service.  He also was never present in any of the 
presumptive radiation risk locations.  As the evidence does 
not show that the veteran participated in a radiation-risk 
activity, as that term is defined by regulation, the veteran 
is not subject to presumptive service connection under 38 
U.S.C.A. § 1112 (c).  See also 38 C.F.R. § 3.309(d)(3)(ii).  
The veteran also is not entitled to presumptive service 
connection under 38 C.F.R. §§ 3.307, 3.309, as the first 
diagnosis of multiple basal cell carcinomas of the skin and 
leiomyosarcoma of the knee was not until the 1990's, which is 
many years after service.

Moreover, the evidence does not show entitlement to service 
connection on a direct incurrence basis.  As noted, the 
veteran's service medical records are unavailable.  The 
veteran stated in August 2002, however, that he had no 
treatment for multiple basal cell carcinoma of the skin and 
leiomyosarcoma of the left knee in service.  The Naval 
Reserves and active service personnel records are available 
but provide no evidence of exposure to DDT's or ionizing 
radiation.  The DD-214 confirms the veteran's assertions that 
he served as a Handling Officer from September 1966 to 
October 1969 in Yorktown, Virginia.  The education and 
training completed includes a Navy Nuclear Weapons Officer 
Course from August 1967 to October 1967, and Nuclear 
Emergency Team Exercises in May 1968 and May 1969.  Reports 
on fitness of officers show his duties as Handling Officer 
were to receive, inspect, monitor, assemble, alter, modify, 
store, and issue specialized ordinance and associated 
equipment.  Thus, the evidence shows that the veteran handled 
nuclear weapons in service.  The evidence, however, does not 
show that handling nuclear weapons caused the veteran to be 
exposed to ionizing radiation, nor does the record show any 
exposure to DDT.  

In response to VA's request for records pertaining to the 
veteran's exposure to DDT in service, a January 2002 response 
shows that information requested is not a matter of record.  
In March 2002, the NPRC stated that a search of their records 
provided no information regarding exposure to radiation in 
service.  

The Naval Dosimetry Center stated in April 2002 that a search 
of their computer registry revealed a record of radiation 
exposure for the veteran with a dose REM from December 1, 
1968 to December 31, 1968.  In February 2004, the Naval 
Dosimetry Center stated that a new search revealed no 
information other than that reported in April 2002.  It was 
noted that the data provided in that response indicated that 
the veteran was monitored for occupational exposure to 
ionizing radiation from December 1, 1968 to December 31, 
1968, but the results of that monitoring indicated that any 
exposure he received was indistinguishable from natural 
background radiation.  

In May 2004, after a search of their Master Radiation 
Exposure Registry and other available USAF records of 
occupational radiation exposure, the Chief of the U.S. Air 
Force Center for Radiation Dosimetry stated that no records 
pertaining to the veteran were found.  Sandia National 
Laboratories also stated in May 2004 that their records 
indicated that personnel radiation dosimeters were not worn 
by the veteran at the facility, nor were there any internal 
dose records.

Although the record shows medical opinions dated in September 
2001 and November 2002 that exposure to ionizing radiation 
can cause basal cell carcinoma and leiomyosarcoma, and that 
this type of exposure is possible with handling nuclear 
weapons and materials, these opinions are not relevant when 
none of the personnel records pertaining to the veteran's 
service establish exposure to ionizing radiation.  Moreover, 
there also is evidence of possible alternative causes of the 
veteran's basal cell carcinoma.  A 1997 private laser and 
skin surgery report shows that both parents had a history of 
basal cell carcinoma and that the veteran had lived in 
Hawaii, where he had extensive sun damage.  Dermatology 
reports in November 1999 and June 2000 also show extensive 
sun damage.

The Board has taken into consideration the veteran's and his 
wife's assertions that supervising the handling of nuclear 
weapons and DDT spraying in service exposed the veteran to 
ionizing radiation, which caused the basal cell carcinoma and 
leiomyosarcoma.  However, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's and his wife's lay assertions, they 
do not outweigh the military personnel records, which show no 
in-service exposure to ionizing radiation.  

In sum, the preponderance of the evidence is against the 
claims of service connection for multiple basal cell 
carcinomas of the skin and leiomyosarcoma of the leg and the 
claims are denied.  38 C.F.R. §§ 3.303, 3.310(a).  As the 
evidence is not equally balanced, the benefit-of-the-doubt-
doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for multiple basal cell 
carcinomas of the skin is denied.

Entitlement to service connection for leiomyosarcoma of the 
knee is denied.



	                     
______________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


